Co mH ND DO OD BW VPN

NO po po WN HO WH HN KN KN B&B BF FS KF FSF ROO Eel ESE
oO NHN DN NH BR WD NO KH CO HO WDAnAN DH A fF WD NYO | O&O

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JOSE ALFREDO G., Case No.: 3:19-cv-00852-RBM
Plaintiff,
ORDER AFFIRMING DECISION OF
V. SOCIAL SECURITY
ANDREW SAUL, Commissioner of COMMISSIONER
Social Security,'

[Docs. 18, 19, 20.]
Defendant.

 

 

 

 

L. INTRODUCTION
Plaintiff Jose Alfredo G. (“Plaintiff”) filed a Complaint pursuant to 42 U.S.C. §§
405(g) and 1383(c) seeking judicial review of the final decision of the Commissioner of
the Social Security Administration (“Defendant” or “Commissioner”) denying Plaintiff's
application for Child Disability Benefits and Supplemental Security Income under Titles
II and XVI of the Social Security Act (the “Act”). (Doc. 1.) Before the Court are:
Plaintiff's Merits Briefing, seeking remand to the Social Security Administration (“SSA”)

 

' Andrew M. Saul became Commissioner of Social Security on June 17, 2019 and is therefore
substituted for Nancy A. Berryhill as Defendant. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).

l

3:19-cv-00852-RBM

 
So wma ND OO BP WY YN

NON NO YN WH WN KN HK HK NO HF HH KF KF KF FF SF RPO
oOo nN Da WN BP WO NY K CO KO DN KD WH FP WY NY KF O&O

 

 

for further proceedings (Doc. 18); Defendant’s Opposition to Plaintiff's Merits Briefing
(Doc. 19); and Plaintiff's Reply in Support of Merits Briefing (Doc. 20).

The parties consented to Magistrate Judge jurisdiction. (See Gen. Or. 707; Doc. 11.)

After a thorough review of the papers on file, the Administrative Record (“AR”), the
facts, and the applicable law, the Court finds that the Administrative Law Judge’s (“ALJ”)
decision is supported by substantial evidence and is free from legal error. Accordingly, the
decision of the ALJ is AFFIRMED.

UH. PROCEDURAL BACKGROUND

On April 30, 2015, Plaintiff filed an application for Child Disability Benefits and
Supplemental Security Income under Titles II and XVI of the Act, alleging disability
beginning on May 6, 2014. (AR, at 211-2197.) After Plaintiffs claim was denied initially
on October 1, 2015 (AR, at 101-102) and upon reconsideration on December 22, 2015,
(AR, at 125-126), Plaintiff requested a hearing before an ALJ (AR, at 140-141), which was
held on December 27, 2017 (AR, at 39-78). Plaintiff appeared and was represented by
counsel, and testimony was taken from Plaintiff, Plaintiff's mother, and Mark Remas, a
vocational expert (“VE”). (AR, at 39-78.)

On March 2, 2018, the ALJ issued a written decision in which he determined that
Plaintiff was not disabled as defined in the Act. (AR, at 20-38.) On May 3, 2018, Plaintiff
sought review of the decision by the Appeals Council. (AR, at 208-210.) On March 8,
2019, the Appeals Council denied review of the ALJ’s ruling, and the ALJ’s decision
became the final decision of the Commissioner pursuant to 42 U.S.C. § 405(h). (AR, at 1-
8.)

Ht. ALS FINDINGS

In his written decision, the ALJ initially determined Plaintiff had not attained the age

of twenty-two as of the alleged onset date for the payment of Child Disability Benefits, as

 

2 All AR page-number citations refer to numbers listed on the bottom right-hand corner of the page,
rather than page numbers assigned by the CM/ECF system.

2

3:19-cv-00852-RBM

 
oOo OH THD A BR WY NNO

NO NO NO HO WN KN KN HN NN Bf HH HF HF KF HF PF ES ES
Co nN DO TH BP WHO NO KH OD OO Wn DH A FR WY NYO KF OS

 

 

required by the Act. 20 C.F.R. § 404.350(a)(5). The ALJ then followed the five-step
sequential evaluation process to determine whether Plaintiff is disabled. See 20 C.F.R. §§
404.1520(a), 416.920(a).

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since May 6, 2014, the alleged onset of disability. (AR, at 28.)

At step two, the ALJ found Plaintiff suffers from the following severe impairments:
autism spectrum disorder, obsessive-compulsive disorder, learning disorder, and anxiety
disorder. (AR, at 29.)

At step three, the ALJ found Plaintiff does not have an impairment or combination
of impairments that meets or medically equals the severity of one of the impairments listed
in 20 C.F.R. Part 404, Subpart P, Appendix 1. Ud.)

Next, the ALJ determined Plaintiff has the residual functional capacity (“RFC”) to
perform a full range of work at all exertional levels, subject to the following non-exertional
limitations: Plaintiff is limited to “understanding, remembering, and carrying out simple,
routine, repetitive tasks, with standard industry work breaks every two hours[;]” Plaintiff
can only have “non-personal, non-social interaction[s] with co-workers and supervisors,
involving no more than a brief exchange of information or hand off of work-product|;]”
and Plaintiff is “unable to work as part of a team.” (AR, at 30.)

At step four, the ALJ found that Plaintiff has no past relevant work. (AR, at 32.)

At step five, considering Plaintiff's age, education, work experience, RFC, and VE
testimony, the ALJ found there are jobs that exist in significant numbers in the national
economy that Plaintiff can perform. (AR, at 33.) The ALJ identified the representative
positions of: Cleaner II, Specific Vocational Preparation (“SVP”) 1, with approximately
100,000 jobs existing in the national economy (Dictionary of Occupational Titles (“DOT”)
919.687-014); Hand packager, SVP 2, with approximately 150,000 jobs existing in the
national economy (DOT 920.587-018); and Folder, SVP 2, with approximately 60,000 jobs
existing in the national economy (DOT 369.687-018). (AR, at 33.)

3:19-cv-00852-RBM

 
SoS Oo NT DWH OT HR WY HNO =

NO wo Pp bh HO HO WN WN KN RR KH HK PB HK oO eS S| Sl
Oo ND DB NW FBP WW NY YK CO DO Dn HD A FBP WD NO KF OS

 

 

Accordingly, the ALJ found Plaintiff “had not been under a disability, as defined in

the [Act], from May 6, 2014, through the date of []his decision... .” (AR, at 34.)
IV. ISSUES IN DISPUTE

As set forth in the parties’ merits briefing, the disputed issues are as follows:

1. Whether Plaintiff properly preserved his challenge to the ALJ’s step-five
analysis by presenting additional jobs numbers evidence for the first time to the Appeals
Council (Doc. 19, at 4-7; Doc. 20, at 2-3); and

2. Whether the ALJ’s step-five analysis is supported by substantial evidence
(Doc. 18, at 4-13; Doc. 19, at 3-9; Doc. 20, at 2-4).

Vv. STANDARD OF REVIEW

The Act provides for judicial review of a final agency decision denying a claim for
disability benefits in federal district court. 42 U.S.C. § 405(g). “As with other agency
decisions, federal court review of social security decisions is limited.” Treichler v. Comm’r
Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). A federal court will uphold the
Commissioner’s disability determination “unless it contains legal error or is not supported
by substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing
Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)). Substantial
evidence means “more than a mere scintilla, but less than a preponderance; it is such
relevant evidence as a reasonable person might accept as adequate to support a conclusion.”
Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007); Morgan v. Comm’r Soc. Sec.
Admin., 169 F.3d 595, 599 (9th Cir. 2003).

In reviewing whether the ALJ’s decision is supported by substantial evidence, the
Court must consider the record as a whole, “weighing both the evidence that supports and
the evidence that detracts from the Commissioner’s conclusion.” Lingenfelter, 504 F.3d at
1035 (quoting Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998)). The ALJ is
responsible for “determining credibility, resolving conflicts in medical testimony, and for
resolving ambiguities.” Garrison, 759 F.3d at 1010 (quoting Andrews v. Shalala, 53 F.3d
1035, 1039 (9th Cir. 1995)).

3:19-cv-00852-RBM

 
Oo A IHD A FP WY NO

NO po PO WN WN HN NY WN NO KR HR KF Ree RFPF FEF Ee RS
Oo ND HDA WvA BW NO KF DT OO BAND HD WH BPW NY KF OS

 

 

When the evidence is susceptible to more than one rational interpretation, the ALJ’s
conclusion must be upheld. Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th
Cir. 2004); see also Ryan v. Comm’r Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). Stated
differently, when the evidence “can reasonably support either affirming or reversing a
decision, [the Court] may not substitute [its] judgment for that of the [ALJ]”; rather, the
Court only reviews “the reasons provided by the ALJ in the disability determination and
may not affirm the ALJ on a ground upon which he did not rely.” Garrison, 759 F.3d at
1010 (quoting Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). Further, when
medical reports are inconclusive, questions of credibility and resolution of conflicts in the
testimony are the exclusive functions of the ALJ. Magallanes v. Bowen, 881 F.2d 747, 751
(9th Cir. 1989). It is not within the Court’s province to reinterpret or re-evaluate the
evidence, even if a re-evaluation may reasonably result in a favorable outcome for the
plaintiff. Batson, 359 F.3d at 1193.

VI. DISCUSSION
A. PLAINTIFF PROPERLY PRESERVED HIS CHALLENGE TO THE
ALJ’S STEP-FIVE DECISION

Plaintiff challenges the ALJ’s step-five decision by attacking the reliability of the
VE’s testimony as to jobs numbers. (Doc. 18, at 4-12.) Specifically, Plaintiff claims the
VE’s jobs numbers testimony is undermined by non-DOT sources. (Ud.) Defendant
contends that Plaintiff's failure to raise the issue before the ALJ waived the issue. (Doc.
19, at 4-7.) Plaintiff responds that presenting the evidence to the Appeals Council
sufficiently preserved the issue on appeal before this Court. (Doc. 20, at 2-3.)

“TW hen [social security] claimants are represented by counsel, they must raise all
issues and evidence at their administrative hearings in order to preserve them on appeal.”
Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999). And where the claimant fails to
present an issue before the ALJ or the Appeals Council, the claimant forfeits the issue on
appeal to a federal district court. Shaibi v. Berryhill, 883 F.3d 1102, 1103, 1109 (9th Cir.

2017). “[T]he final decision of the Commissioner includes the Appeals Council’s denial

5

3:19-cv-00852-RBM

 
0 mH NNDB A BW PO

NO NO WN HO HN HO bh KN HN KR He Ee Re eR Re
Oo at HD ON BP WO NO KH CT OO DAN DH A FP WY NY KF CO

 

 

of review, and the additional evidence considered by that body is evidence upon which the
findings and decision complained of are based.” Brewes v. Comm’r. of Social Sec. Admin.,
682 F.3d 1157, 1162 (9th Cir. 2010) (internal citations and quotations omitted). It is
therefore “appropriate to consider both the ALJ’s decision and additional evidence
submitted to the Appeals Councill[,]” because “‘it reached [its] ruling after considering the
case on the merits; examining the entire record, including the additional material; and
concluding that the ALJ’s decision was proper and that the additional material failed to
provide a basis for changing the hearing decision.’” Jd. (citing Ramirez v. Shalala, 8 F.3d
1449, 1451-1452 (9th Cir. 1993)); see also Sims v. Apfel, 530 U.S. 103, 111 (2012) (“the
regulations further make clear that the Council will evaluate the entire record, including
new and material evidence, in determining whether to grant review.”) (emphasis added.)

Here, Plaintiff failed to raise the issue of the reliability of the VE’s job numbers, or
the evidentiary basis for those numbers, at the administrative hearing before the ALJ. (AR,
at 41-77.) However, Plaintiff raised the issue before the Appeals Council. (AR, at 300-
338.) The Appeals Council considered the issue and Plaintiff's new evidence in denying
review of the ALJ’s decision, and the evidence is now part of the administrative record
before this Court. (AR, at 300-338); Brewes, 682 F.3d at 1162; Sims, 530 U.S. at 111.
Accordingly, Plaintiff preserved the issue on appeal.

B. THE ALJ’S DECISION IS BASED ON SUBSTANTIAL EVIDENCE

Plaintiff contends the ALJ’s decision is not supported by substantial evidence
because the ALJ allegedly relied on faulty VE testimony. (Doc. 18, at 4-12.) First, Plaintiff
attacks the VE’s jobs numbers testimony with respect to two of the jobs he identified at the
administrative hearing—Cleaner II and Folder— because it conflicts with other sources of

vocational data such as the Occupational Outlook Handbook? (“OOH”) and Job Browser

 

3 The OOH is a publication of the United States Department of Labor Bureau of Labor Statistics that
includes employment numbers and projections categorized by Standard Occupational Classification
(“SOC”) system groups. See https://www.bls.gov/ooh/# (last visited Nov. 27, 2019).

6

3:19-cv-00852-RBM

 
So wa ND A FF WW YP

NO bo NO HN ND WYN WN WN NO YF KF FF Re RFP Re EF EF ES
Oo nt NHN NA BW NO KF CT ODO BAN HD Nn fF W NY KY O&O

 

 

Pro* (Doc. 18, at 4-7, 8-9.) Second, Plaintiff attacks the VE’s testimony with respect to
all three jobs identified at the hearing—Cleaner II, Folder, and Hand packager—because it
conflicts with Occupational Information Network* (“O*NET”) data. (Doc. 18, at 7-12.)
Defendant responds that an ALJ is not required to resolve conflicts between a VE’s
testimony and non-DOT sources, and in any case, such a conflict is not “apparent” to
warrant resolution by an ALJ. (Doc. 19, at 6-7.) The Court finds that discrepancies
between VE testimony and non-DOT sources as to jobs numbers data do not constitute
apparent conflicts requiring resolution by an ALJ. The ALJ properly relied on job data
presented by the VE, therefore the ALJ’s step-five determination is based on substantial
evidence.
1. The ALJ is Not Required to Resolve Discrepancies between VE ©

Testimony and Non-DOT Sources.

 

At the fifth step of the ALJ’s disability analysis, the ALJ is required to “identify
specific jobs existing in substantial numbers in the national economy that [the] claimant
can perform despite [his] limitations.” Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir.
1995). In making this determination, the ALJ may rely on VE testimony. See Massachi v.
Astrue, 486 F.3d 1149, 1153 (9th Cir. 2007) (noting that the SSA relies on VE testimony
in making disability determinations). The ALJ also relies on the DOT, which is the SSA’s
“primary source of reliable job information regarding jobs that exist in the national
economy.” Zavalin y. Colvin, 778 F.3d 842, 845-846 (9th Cir. 2015) (internal quotations
omitted). In addition, the ALJ takes administrative notice of the OOH. See 20 C.F.R. § §
505.1566(d)(5), 416.966(d)(5). Generally, an ALJ need not inquire into the foundation of

 

* Job Browser Pro is described as a “software product designed for career guidance, transition, disability
management and legal professionals...” See https://skilltran.com/index.php/products/pe-based-
solutions/job-browser-pro (last visited Nov. 27, 2019).

> The O*NET is a source of occupational information developed under the sponsorship of the United
States Department of Labor/Employment and Training Administration, containing “standardized and
occupation-specific descriptors . . . covering the entire U.S. economy.” See
https://www.onetcenter.org/overview.html (last visited Nov. 27, 2019).

7
3:19-cv-00852-RBM

 
0 OA ND NH F&F WY YN

wo NO NO NH NH WN WN KN HN HR Ke KH KF HF HF KF eS
on DN NH BR WY NY KF OO wWHNHN HD ON PW NY KF O&O

 

 

the VE’s testimony. See 20 C.F.R § 404.1566(c)(5)(e); SSR 00-4P; Johnson v. Shalala,
60 F.3d 1428, 1435-1436 (9th Cir. 1995). But an ALJ is required to inquire whether a
VE’s testimony deviates from the DOT, and whether there is a reasonable explanation for
any deviation. See SSR 00-4p (stating that an ALJ must inquire whether a VE’s testimony
regarding “the requirements of a job or occupation” conflicts with the DOT). When there
is an apparent conflict between the VE’s testimony and the DOT, the ALJ is required to
reconcile the inconsistency. Massachi, 486 F.3d at 1153-54 (emphasis added). The ALJ
must ask the expert to explain the conflict and “then determine whether the vocational
expert’s explanation for the conflict is reasonable” before relying on the expert’s testimony
to reach a disability determination. Id.

However, the ALJ’s obligation to resolve conflicts between VE testimony and the
DOT does not extend to non-DOT sources like the OOH or O*NET. For example, the
Ninth Circuit recently declined to treat the DOT and the OOH as the same. In Shaibi, the
Court explained:

[W]e can find no case, regulation, or statute suggesting that an ALJ must sua

sponte take administrative notice of economic data in the... OOH. It is true
that an ALJ is required to investigate and resolve any apparent conflict
between the VE’s testimony and the DOT, regardless of whether a claimant
raises the conflict before the agency. But Shaibi cites to no authority
suggesting the same is true for the ... OOH. Our precedent holds, instead,
that an ALJ may rely on a vocational expert’s testimony concerning the
number of relevant jobs in the national economy, and need not inquire sua
sponte into the foundation for the expert’s opinion.

Id., at 881 (citations omitted). Thus, the Ninth Circuit has already ruled that the DOT and
OOH are not equivalent, and an ALJ is under no obligation to reconcile conflicts between
the OOH and VE testimony. See Hocking v. Berryhill, 2017 WL 6541858, at *4 (C.D. Cal.
Dec. 21, 2017) (‘Contrary to Plaintiff's argument, an ALJ simply has no independent
obligation to investigate or resolve conflicts with the OOH, or any resource other than the
DOT.”); Paris v. Berryhill, 2017 WL 4181093, at *3-4 (E.D. Cal. Sept. 20, 2017) (Shaibi
held that the OOH does not stand on the “same footing” as the DOT); Meza v. Berryhill,
2017 WL 3298461, at *8 (C.D. Cal. Aug. 2, 2017) (same); Walker v. Berryhill, 2017 WL
8

3:19-cv-00852-RBM

 
oOo A HN HDB A BP WY NY KF

—
©

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

1097171, at *4 (C.D. Cal. March 23, 2017) (ALJ has no obligation to inquire into alleged
conflicts between the OOH and vocational expert testimony); see also Poe v. Comm’r, 342
Fed. Appx. 149, 158 (6th Cir. 2009) (“Social Security ruling (SSR) 00-4p only requires the
ALJ to elicit a reasonable explanation when there is conflict between the vocational expert
and the DOT ... . The ruling does not require that the ALJ attempt to address or resolve
conflicts between the testimony of a vocational expert and the [OOH]”).

Likewise, an ALJ need not resolve conflicts between VE testimony and O*NET
data. Seaberry v. Berryhill, 2018 WL 1425985, at * 6 (C.D. Cal. March 22, 2018) (“The
ALJ was not obligated to resolve any conflict between the OOH or O*NET.”); Meza, 2017
WL 3298461, at *8 (same); Willis v. Astrue, 2009 WL 1120027, at *3 (W.D. Wash. Apr.
24, 2009) (“[P ]laintiff provides no basis for relying on a perceived conflict between the O-
NET and the VE testimony . . . . SSR 00-4p and cases decided subsequent to that ruling
specifically require resolution of conflicts between the DOT and a VE’s testimony ... .
Plaintiff fails to provide any support for a contention that the creation of the O-NET altered
this requirement.”’).

Here, the ALJ found Plaintiff can perform the job requirements of: Cleaner I, SVP
1, with approximately 100,000 jobs existing in the national economy (DOT 919.687-014);
Hand packager, SVP 2, with approximately 150,000 jobs existing in the national economy
(DOT 920.587-018); and Folder, SVP 2, with approximately 60,000 jobs existing in the
national economy (DOT 369.687-018). (AR, at 33.)

Plaintiff cites OOH and Job Browser Pro data, contending that only 6,718 jobs exist
as Cleaners II (Doc. 18, at 6) and 139 jobs exist as Folders (/d., at 9). Plaintiff also cites
O*NET data, contending that 91 percent of jobs as Cleaners II, 92 percent of jobs as
Folders, and 97 percent of jobs as Hand packagers rank teamwork as at least “fairly
important.” (/d., at 7, 9-12.) Given the ALJ’s finding that Plaintiff is “unable to work as
part of a team,” Plaintiff contends he is precluded from performing nearly all of the
aforementioned jobs. (/d., at 7, 9-12.)

///

3:19-cv-00852-RBM

 
oo mA NHN HD A FP WW YN

NO wpo vp WN WN WN HN WN NH HF HF HF FEF Ee Re
Oo yD HD aA FBP WB NY YF OD OO WD ANY WB A FP WD NO KH OS

 

 

Plaintiff attempts to discredit the VE testimony by pointing out discrepancies
between the DOT and the OOH, Job Browser Pro, and O* NET; however, all are non-DOT
sources which do not trigger an ALJ’s duty to resolve apparent conflicts. See Shaibi, 870
F.3d at 881; Seaberry, 2018 WL 1425985 at * 6. Therefore, even if this Court were to
remand the case for further proceedings before the SSA, the ALJ would not be obligated
to resolve any alleged conflicts between the DOT and any of Plaintiff's alternative job data
sources. Accordingly, remand is neither warranted nor appropriate on this ground.

2. The Asserted Discrepancies between VE Testimony and Non-DOT

Sources Do Not Constitute Apparent Conflicts.

 

Even if the ALJ were obligated to consider non-DOT sources in conjunction with
the VE’s testimony, the data here does not create an apparent conflict with the VE’s
testimony to trigger any duty to reconcile such conflict.

An ALJ’s duty to reconcile conflicts between VE testimony and the DOT extends
only to “apparent conflicts.” See Zavalin, 778 F.3d at 846 (emphasis added). For a
difference between a VE’s testimony and the DOT to be fairly characterized as a conflict,
it must be obvious or apparent, meaning that “the testimony must be at odds with the
[DOT’s] listing of job requirements that are essential, integral, or expected.” Gutierrez v.
Colvin, 844 F.3d 804, 808 (9th Cir. 2016). Therefore, even if the ALJ were required to
reconcile conflicts between VE testimony and non-DOT sources, the conflicts would still
need to be fairly characterized as “obvious or apparent.” Gutierrez, 844 F.3d at 808; see
also Gonzalez v. Berryhill, 2018 WL 456130, at *3 (C.D. Cal., Jan. 17, 2018).

Here, Plaintiff argues that the OOH, Job Browser Pro, and O*NET data create an
apparent conflict with the VE’s testimony and the DOT. (Doc. 18, at 4-12.) But the |
asserted conflicts are not obviously or apparently at odds with the VE’s testimony.
Gutierrez, 844 F.3d at 808. Instead, Plaintiff intertwines data from various non-DOT
sources to reach the conclusion that a conflict exists. For example, in order to identify a
conflict in the VE’s testimony that significant numbers of jobs as Cleaners II and Folders

exist in the national economy, Plaintiff cites the SOC industry designations, then refers to

10

3:19-cv-00852-RBM

 
oo mA ND ON HR WD YY

NY pO WN HN NN HN HW WN KN KF KF HF HF HF KF RF ES ES le
oN DH ON BP WD NY KF CO O DN WD A FP W NO KF O&O

 

 

OOH job numbers data with the same industry designation, then uses Job Browser Pro data

to conclude that the VE’s testimony is “feeble or contradicted... .” (Doc. 18, at 4-9.) In

order to identify conflicts in the VE’s testimony with regard to job duties, Plaintiff again
cites the OOH industry designations and uses O*NET survey data to conclude that Plaintiff
is precluded from performing more than 90 percent of the jobs identified by the VE because
team work is “at least fairly important” to those jobs, and teamwork is incompatible with
Plaintiff's RFC. (Doc. 18, at 7-12.) Because these alleged conflicts are only revealed by
consulting several different non-DOT sources, an apparent conflict does not exist.
Gutierrez, 844 F.3d at 808; see also Gonzalez, 2018 WL 456130, at *3.

In any event, Plaintiff merely presents a lay interpretation of the alternative OOH
and O*NET data. Lay assessments alone are insufficient to undermine the VE’s analysis;
such attempts have been “uniformly rejected by numerous courts.” See Merryflorian v.
Astrue, 2013 WL 4783069, at *5 (S.D. Cal. Sept. 6, 2013) (reviewing several holdings);
accord Cardone v. Colvin, 2014 WL 1516537, at *5 (C.D. Cal. Apr. 18, 2014)
(“[P]laintiff’s lay assessment of the raw vocational data derived from Job Browser Pro does
not undermine the reliability of the VE’s opinion.”); Vera v. Colvin, 2013 WL 6144771, at
*22 (C.D. Cal. Nov. 21, 2013) (“[L]ay assessment of the data derived from the Specific
Occupation Employment Unskilled Quarterly . .. . does not undermine the reliability of
the VE’s testimony” where the plaintiff “failed to introduce any VE opinion interpreting
the data from those sources and the significance of the information reflected on the various
reports is not entirely clear.”), remanded on other grounds, 637 Fed. Appx. 385 (9th Cir.
2016); Valenzuela y. Colvin, 2013 WL 2285232, at *4 (C.D. Cal. May 23, 2013) (rejecting

plaintiffs assessment, in part, because it “was unaccompanied by any analysis or

|}explanation from a vocational expert or other expert source to put the raw data into

context.”).
Plaintiff failed to retain an expert to interpret the alleged discrepancies in the data.
“At best, Plaintiff has presented evidence sufficient to support an alternative finding

regarding the number of relevant jobs available in the economy. That is not enough to

11

3:19-cv-00852-RBM

 
Oo Aa nN HD vA BPW YN

—
co)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

warrant remand.” Gardner v. Colvin, 2013 WL 781984, at *3 (C.D. Cal. Mar. 1, 2013).
Moreover, even if a conflict existed between the VE testimony and non-DOT sources, the
ALJ could rely on the VE’s testimony without further inquiry or explanation. See
Philbrook v. Berryhill, 2017 WL 3671569, at *2 (C.D. Cal. Aug. 24, 2017) (VE’s testimony
constitutes “substantial evidence” even when the testimony conflicts with information in
the OOH); see generally Treichler, 775 F.3d at 1098 (the court “leaves it to the ALJ” to
resolve conflicts and ambiguities in the evidence); Andrews, 53 F.3d at 1039-40 (court
must uphold the Administrative decision when the evidence “is susceptible to more than
one rational interpretation.”).

In sum, Plaintiffs lay interpretation of non-DOT job data is insufficient to create an
apparent conflict requiring resolution by an ALJ. Even assuming such a conflict exists, the
ALJ’s decision is supported by substantial evidence because he appropriately relied on VE
testimony. Gardner, 2013 WL 781984, at *3; Philbrook, 2017 WL 3671569, at *2;
Treichler, 775 F.3d at 1098.

Vil. CONCLUSION

Based on the foregoing, the Court finds that the ALJ’s decision is based on
substantial evidence, and Plaintiff is not entitled to remand. Accordingly, IT IS HEREBY
ORDERED: (1) Plaintiff's request for remand is DENIED; and (2) the decision of the
Commissioner is AFFIRMED. The Clerk of Court shall enter judgment for Defendant
and against Plaintiff.

IT IS SO ORDERED.

DATE: December 5, 2019
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

12

3:19-cv-00852-RBM

 
